Case 3:19-cv-00196-DMS-KSC Document 1 Filed 01/28/19 PageID.1 Page 1 of 11


  1    Tammara N. Bokmuller (SBN 192200)
       TBokmuller@ClarkHill.com
  2    CLARK HILL LLP
       One America Plaza
  3    600 West Broadway, Suite 500
       San Diego, CA 92101
  4    Telephone: (619) 557-0404
       Facsimile: (619) 557-0460
  5
       Attorneys for Defendants Déjà Vu Services, Inc., Harry
  6    Mohney, Grapevine Entertainment, Inc. d/b/a Déjà Vu
       Showgirls; Nite Life East, LLC d/b/a Little Darlings; SP
  7    Star Enterprise, Inc. d/b/a Déjà Vu; Coldwater, LLC
       d/b/a Deja Vu Showgirls; 3610 Barnett Ave., LLC d/b/a
  8    Adult Superstore; Jolar Cinema of San Diego, Ltd. d/b/a
       Jolar Cinema Showgirls; Showgirls of San Diego, Inc.
  9    d/b/a Deja Vu Showgirls; Bijou – Century, LLC d/b/a
       New Century Theatre; BT California, LLC d/b/a The
 10    Penthouse Club & Steakhouse; Chowderhouse, Inc.,
       d/b/a Hungry I; Deja Vu – San Francisco, LLC d/b/a
 11    Centerfolds; Deja Vu Showgirls of San Francisco, LLC
       d/b/a Little Darlings of San Francisco; Gold Club –
 12    S.F., LLC d/b/a Gold Club; S.A.W. Entertainment, Ltd.,
       d/b/a Hustler San Francisco and the Condor Club; San
 13    Francisco Garden of Eden, LLC d/b/a Garden of Eden;
       San Francisco Roaring 20’s, LLC d/b/a Roaring 20’s;
 14    and Stockton Enterprises, LLC d/b/a Deja Vu
       Showgirls; and SFBSC Management, LLC
 15
                          UNITED STATES DISTRICT COURT
 16
                        SOUTHERN DISTRICT OF CALIFORNIA
 17

                                                 Case No. '19CV0196 JM KSC
 18
      JANE ROES 1-4,
 19                        Plaintiffs, and       (San Diego Superior Court Case No:
 20                                              37-2018-28044-CU-OE-CTL)
    ELANA PERA, PENNY NUNEZ,
 21 SARAH MURPHY, POOHRAWN                       NOTICE OF REMOVAL OF
                                                 ACTION TO FEDERAL COURT
 22
    MEHRABAN, NICOLE HUGHES,                     PURSUANT TO 28 U.S.C. SECTION
    ANGELYNN HERMES, GYPSY                       1331 (FEDERAL QUESTION)
 23 VIDAL, AND RASHELE HAMREN,

 24                    Plaintiff- Intervenors,   Assigned to:
 25
           v.
 26
      DEJA VU SERVICES, INC,
 27
                             Defendants.
 28

 30                                      1
 31                      NOTICE OF REMOVAL TO FEDERAL COURT
      220984643

 32
Case 3:19-cv-00196-DMS-KSC Document 1 Filed 01/28/19 PageID.2 Page 2 of 11


  1          TO THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
  2   DISTRICT OF CALIFORNIA AND TO THE PLAINTIFFS, PLAINTIFFS-
  3   INTERVENORS, AND THEIR COUNSEL OF RECORD:
  4          PLEASE TAKE NOTICE that Defendants S.A.W Entertainment, Ltd. d/b/a
  5   Larry Flynt’s Hustler Club, S.A.W. Entertainment, Ltd. d/b/a Condor Gentlemen’s
  6   Club, Gold Club-S.F., LLC d/b/a Gold Club San Francisco, and Defendant SFBSC
  7   Management, LLC (”Removing Defendants”) by and through their attorneys of
  8   record hereby remove to this Court the state court action described herein from the
  9   Superior Court of the State of California in and for the County of San Diego, to the
 10   United States District Court for the Southern District of California on the basis of
 11   federal question jurisdiction pursuant to 28 U.S.C. §§ 1331, 1441(a), 1367(a), and
 12   1446(b) as follows:
 13                 COMPLAINT AND TIMELINESS OF REMOVAL
 14      1. This Notice of Removal is timely. Roes 1-4 filed their Class and Collective
 15   Action Complaint for Violation of the Fair Labor Standards Act, 29 USC §201 et.
 16   seq., and related state law claims, on May 31, 2018, alleging wage and hour
 17   violations under both state and federal law. The Complaint was served on the
 18   following Defendants who appeared in the action by way of a Motion to Compel
 19   Arbitration that was filed on October 18, 2018: Déjà Vu Services, Inc., Harry
 20   Mohney, Grapevine Entertainment, Inc. d/b/a Déjà Vu Showgirls; Nite Life East,
 21   LLC d/b/a Little Darlings; SP Star Enterprise, Inc. d/b/a Déjà Vu; Coldwater, LLC
 22   d/b/a Deja Vu Showgirls; 3610 Barnett Ave., LLC d/b/a Adult Superstore; Jolar
 23   Cinema of San Diego, Ltd. d/b/a Jolar Cinema Showgirls; Showgirls of San Diego,
 24   Inc. d/b/a Deja Vu Showgirls; Bijou – Century, LLC d/b/a New Century Theatre;
 25   BT California, LLC d/b/a The Penthouse Club & Steakhouse; Chowderhouse, Inc.,
 26   d/b/a Hungry I; Deja Vu – San Francisco, LLC d/b/a Centerfolds; Deja Vu
 27   Showgirls of San Francisco, LLC d/b/a Little Darlings of San Francisco; Gold
 28   Club – S.F., LLC d/b/a Gold Club; S.A.W. Entertainment, Ltd., d/b/a Hustler San
 30                                         2
 31                         NOTICE OF REMOVAL TO FEDERAL COURT
      220984643

 32
Case 3:19-cv-00196-DMS-KSC Document 1 Filed 01/28/19 PageID.3 Page 3 of 11


  1   Francisco and the Condor Club; San Francisco Garden of Eden, LLC d/b/a Garden
  2   of Eden; San Francisco Roaring 20’s, LLC d/b/a Roaring 20’s; Stockton
  3   Enterprises, LLC d/b/a Deja Vu Showgirls.1
  4       2. On December 27, 2018 Honorable Timothy Taylor of the San Diego
  5   Superior Court granted a Motion for Leave to Intervene filed by Elana Pera, Penny
  6   Nunez, Sarah Murphy, Poohrawn Mehraban, Nicole Hughes, Angelynn Hermes,
  7   and Gypsy Vidal (collectively “Plaintiff-Intervenors”). The Order granting the
  8   Motion for Leave to Intervene deemed the Complaint in Intervention filed and
  9   served on December 27, 2018. The Complaint in Intervention similarly alleges
 10   wage and hour violations under both state and federal law, including claims under
 11   the Fair Labor Standards Act, 29 USC §201 et. seq.
 12       3. Defendant SFBSC Management, LLC (“SFBSC”) was not named as a
 13   Defendant in the Complaint filed by Roes 1 through 4.           The Complaint in
 14   Intervention was the first time that this Defendant was brought into the litigation.
 15   As of the date of this Notice, service of process has not been effectuated upon
 16   SFBSC.
 17       4. Service of Process as to the additional three Defendants named in the
 18   Complaint in Intervention, S.A.W Entertainment, Ltd. d/b/a Larry Flynt’s Hustler
 19   Club, S.A.W. Entertainment, Ltd. d/b/a Condor Gentlemen’s Club, and Gold Club-
 20   S.F., LLC d/b/a Gold Club San Francisco, was deemed effective December 27,
 21   2018.
 22       5. This notice of removal is timely because pursuant to 28 U.S.C. § 1441(b),
 23   Defendants, S.A.W Entertainment, Ltd. d/b/a Larry Flynt’s Hustler Club, S.A.W.
 24   Entertainment, Ltd. d/b/a Condor Gentlemen’s Club, Gold Club-S.F., LLC d/b/a
 25   Gold Club San Francisco, have until January 28, 2019 to file this notice.
 26   Additionally, as stated above, SFBSC has yet to be served with the Complaint in
 27
      1
       While other Defendants were named in the complaint filed May 31, 2018, those
 28   Defendants have not been served.
 30                                       3
 31                       NOTICE OF REMOVAL TO FEDERAL COURT
      220984643

 32
Case 3:19-cv-00196-DMS-KSC Document 1 Filed 01/28/19 PageID.4 Page 4 of 11


  1   Intervention.
  2                       FEDERAL QUESTION JURISDICTION
  3      6. This Court has subject matter jurisdiction of this action under 28 U.S.C. §
  4   1331, and is one which may be removed to this Court by Removing Defendants
  5   pursuant to the provisions of 28 U.S.C. § 1441(a) in that it is a civil action
  6   containing a cause of action “arising under the Constitution, laws, or treaties of the
  7   United States.”
  8      7. Plaintiff-Intervenors allege a cause of action under the federal Fair Labor
  9   Standards Act, pursuant to 29 USC §201 et seq.
 10      8. Plaintiff-Intervenors allege that Defendants violated the Fair Labor
 11   Standards Act, “Plaintiffs-Intervenors and other dancers who worked for
 12   Defendants were employees of Defendants for purposes of the Fair Labor
 13   Standards Act. However, Defendants have failed to pay the dancers an hourly rate
 14   of at least the federal minimum wage of $7.25 per hour. Defendants have thus
 15   violated the FLSA, 29 U.S.C. §206(a)(1)(C), and have done so willfully,
 16   intentionally, and in bad faith.” (Ex. 52, First Am. Compl. in Intervention ¶41; see
 17   also Ex. 47, Compl. in Intervention ¶40).
 18                     JURISDICTION OVER STATE LAW CLAIMS
 19      9. Plaintiff-Intervenors’ other causes of action and bases for relief asserted in
 20   this action (Count I-Violation of Cal. Lab. Code §§1197 and 1194; Count III-
 21   Violation of Cal. Lab. Code §226(a); County IV-Violation of Cal. Bus. & Prof.
 22   Code §17200 et. seq.; County V-Violation of Cal. Lab. Code §2802; County VI-
 23   Violation of Cal. Lab. Code §351; Count VII-Penalties Pursuant to Private
 24   Attorney General Action of 2004, Cal. Lab. Code §§2698 et. seq.) arise out of the
 25   same set of facts and are part of the same case and controversy involving the
 26   alleged wage and hour violations.           As such, this Court has supplemental
 27   jurisdiction of these causes of action within the meaning of 28 U.S.C. § 1367(a).
 28

 30                                       4
 31                       NOTICE OF REMOVAL TO FEDERAL COURT
      220984643

 32
Case 3:19-cv-00196-DMS-KSC Document 1 Filed 01/28/19 PageID.5 Page 5 of 11


  1                                OTHER DEFENDANTS
  2      10. All the other Defendants that have been served and have appeared in this
  3   action are represented by the undersigned counsel Tammara N. Bokmuller of Clark
  4   Hill LLC and consent to the removal of this action.
  5                                  VENUE IS PROPER
  6      11. This removal notice is filed in the United States District Court for the
  7   Southern District of California because the State Court Action is pending in the
  8   County of San Diego.
  9             SERVICE OF NOTICE ON PLAINTIFFS AND STATE COURT
 10      12. Removing Defendants will promptly serve a copy of this Notice on
 11   Plaintiffs and Plaintiffs-Intervenors, and will promptly file and serve a copy of a
 12   Notice to Adverse Parties and State Court with the clerk of the state court where
 13   the case is filed.
 14      13. Removing Defendants have sought no similar relief with respect to this
 15   matter.
 16      14. In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
 17   “process, pleadings, and orders” on file in the state court action are attached hereto:
 18   EXHIBIT                    DOCUMENT TITLE                                DATE
 19        1.       Complaint-Class and Collective Action                5/31/18
 20                 Complaint for Violation of FLSA and State Law
 21        2.       Order-Proceeding under Fictitious Names              6/1/18
 22        3.       Summons                                              7/6/18
 23        4.       Verified Application of Jason J. Thompson to         10/10/18
 24                 Appear as Counsel Pro Hac Vice
 25        5.       Plaintiffs’ Notice of Motion and Motion for     10/11/18
                    Preliminary Approval of Class Action Settlement
 26
           6.       Declaration of Jason J. Thompson in Support of       10/11/18
 27
                    Motion for Preliminary Approval of Class
 28

 30                                        5
 31                        NOTICE OF REMOVAL TO FEDERAL COURT
      220984643

 32
Case 3:19-cv-00196-DMS-KSC Document 1 Filed 01/28/19 PageID.6 Page 6 of 11


  1
                  Action Settlement
  2

  3        7.     Plaintiff’s Memorandum of Points & Authorities     10/11/18

  4               in Support of Plaintiffs’ Motion for Preliminary

  5               Approval of Class Action Settlement

  6        8.     Declaration of Megan A. Bonanni in Support of      10/11/18
  7               Motion for Preliminary Approval of Class
  8               Action Settlement
  9        9.     Declaration of Trenton R. Kashima in Support of 10/11/18
 10               Motion for Preliminary Approval of Class
 11               Action Settlement
 12        10.    Notice of Motion and Motion to Compel              10/18/18
 13               Arbitration
 14        11.    Defendant’s Memorandum of Points and               10/18/18
 15               Authorities in Support of Motion to Compel
 16               Arbitration
 17        12.    Declaration of Donald Krontz in Support of         10/18/18
 18               Defendants’ Motion to Compel Arbitration
 19        13.    Defendants’ Notice of Errata                       10/19/18
 20
           14.    Declaration of Tammara B. Bokmuller in             10/19/18
 21
                  Support of Defendants’ Motion to Compel
 22
                  Arbitration
 23
           15.    Notice of Motion and Motion to Intervene           11/1/18
 24

 25        16.    Memorandum of Points and Authorities in            11/1/18

 26               Support of Motion for Leave to Intervene

 27        17.    Opposition to Plaintiffs’ Motion for Preliminary   11/1/18

 28               Approval and for Class Certification, and

 30                                      6
 31                      NOTICE OF REMOVAL TO FEDERAL COURT
      220984643

 32
Case 3:19-cv-00196-DMS-KSC Document 1 Filed 01/28/19 PageID.7 Page 7 of 11


  1
                  Incorporated Objection to Proposed Class Action
  2
                  Settlement
  3
           18.    Declaration of Shannon Liss-Riordan in Support      11/1/18
  4
                  of Objection to Proposed Settlement and Motion
  5
                  for Leave to Intervene
  6
           19.    Supplemental Declaration of Shannon Liss-           11/2/18
  7
                  Riordan in Support of Motion for Leave to
  8
                  Intervene
  9
           20.    Minute Order dated 11/2/18                          11/2/18
 10

 11        21.    Order Denying Plaintiffs’ Motion Preliminary        11/5/18
 12               Approval of Class Action Settlement
 13        22.    Plaintiffs’ Points and Authorities in Opposition    11/15/18
 14               to Proposed Intervenors’ Motion for Leave to
 15               Intervene
 16        23.    Declaration of Trenton R. Kashima in Support of 11/15/18
 17               Plaintiffs’ Points & Authorities in Opposition to
 18               Proposed Intervenors’ Motion for Leave to
 19               Intervene
 20        24.    Defendants’ Opposition to Motion to Intervene       11/15/18
 21
           25.    Declaration of Gary Marlin in Support of            11/15/18
 22
                  Defendants’ Opposition to Motion to Intervene
 23
           26.    Declaration of Richard Hinckley in Support of       11/15/18
 24
                  Defendants’ Opposition to Motion to Intervene
 25
           27.    Declaration of Jean Claude Pomerleau in             11/15/18
 26
                  Support of Defendants’ Opposition to Motion to
 27
                  Intervene
 28

 30                                      7
 31                      NOTICE OF REMOVAL TO FEDERAL COURT
      220984643

 32
Case 3:19-cv-00196-DMS-KSC Document 1 Filed 01/28/19 PageID.8 Page 8 of 11


  1
           28.    Declaration of Nichole Turnwald in Support of        11/15/18
  2
                  Defendants’ Opposition to Motion to Intervene
  3
           29.    Declaration of Kyriacos Kalfas in Support of         11/15/18
  4
                  Defendants’ Opposition to Motion to Intervene
  5
           30.    Declaration of Tammara N. Bokmuller in               11/15/18
  6
                  Support of Defendants’ Opposition to Motion to
  7
                  Intervene
  8
           31.    Declaration of Trenton R. Kashima in Support of 11/21/18
  9
                  Response Re: Opposition to Plaintiffs’ Motion
 10
                  for Preliminary Approval and for Class
 11
                  Certification and Class Action Settlement
 12
           32.    Plaintiffs’ Response re: Opposition to Plaintiffs’   11/21/18
 13
                  Motion for Preliminary Approval and for Class
 14
                  Certification and Class Action Settlement
 15
           33.    Defendants’ Response to Opposition to Motion         11/21/18
 16
                  for Preliminary Approval
 17
           34.    Declaration of Donald Krontz in Support of           11/21/18
 18
                  Response to Opposition to Motion for
 19
                  Preliminary Approval
 20
           35.    Declaration of Tammara N. Bokmuller in               11/21/18
 21
                  Support of Response to Opposition to Motion for
 22
                  Preliminary Approval
 23
           36.    Declaration of Gary Marlin in Support of             11/21/18
 24
                  Response to Opposition to Motion for
 25
                  Preliminary Approval
 26
           37.    Declaration of Mark Cohen in Support of              11/21/18
 27
                  Response to Opposition to Motion for
 28

 30                                      8
 31                      NOTICE OF REMOVAL TO FEDERAL COURT
      220984643

 32
Case 3:19-cv-00196-DMS-KSC Document 1 Filed 01/28/19 PageID.9 Page 9 of 11


  1
                  Preliminary Approval.
  2

  3        38.    Declaration of Bradley Schafer in Support of      11/21/18

  4               Response to Opposition to Motion for

  5               Preliminary Approval

  6        39.    Reply in Support of Motion for Leave to           11/21/18
  7               Intervene
  8        40.    Verified Application of Megan A. Bonanni to       11/29/18
  9               Appear as Counsel Pro Hac Vice
 10        41.    First Amended Class and Collective Action         11/30/18
 11               Complaint for Violation of the FLSA and State
 12               Law
 13        42.    Minute Order dated 11/30/18                       11/30/18
 14
           43.    Supplemental Brief in Support of Motion for       12/21/18
 15
                  Leave to Intervene
 16
           44.    Plaintiffs’ Supplemental Brief in Support of      12/21/18
 17
                  Opposition to Proposed Intervenor’s Motion for
 18
                  Leave to Intervene
 19
           45.    Defendants’ Supplemental Brief in Support of      12/21/18
 20
                  Opposition to Motion to Intervene
 21
           46.    Minute Order dated 12/27/18                       12/27/18
 22

 23        47.    Complaint in Intervention                         12/27/18

 24        48.    Plaintiffs’ Opposition to Defendants’ Motion to   1/7/19
 25               Compel Arbitration
 26        49.    Defendants’ Reply in Support of its Motion to     1/11/19
 27               Compel Arbitration
 28

 30                                     9
 31                     NOTICE OF REMOVAL TO FEDERAL COURT
      220984643

 32
Case 3:19-cv-00196-DMS-KSC Document 1 Filed 01/28/19 PageID.10 Page 10 of 11


   1
            50.     Declaration of Tammara N. Bokmuller in             1/11/19
   2
                    Support of Defendants’ Reply in Support of its
   3
                    Motion to Compel Arbitration
   4
            51.     Minute Order dated 1/18/19                         1/18/19
   5

   6        52.     First Amended Complaint in Intervention            1/25/19
   7
             WHEREFORE, Removing Defendants respectfully request that the above-
   8
       captioned action pending before the Superior Court of the State of California in
   9
       and for the County of San Diego be removed to the United States District Court for
  10
       the Southern District of California.
  11

  12

  13
       Dated: January 28, 2019                CLARK HILL LLP
  14

  15                                          By: /s/ Tammara N. Bokmuller               .
                                                  Tammara N. Bokmuller
  16                                              California Bar No. 192200
                                                  tbokmuller@clarkhill.com
  17                                              Clark Hill LLP
                                                  600 W. Broadway, Suite 500
  18                                              San Diego, CA 92101
                                                  PH: (619) 557-0404
  19                                              FX: (619) 557-0460
  20                                               Attorneys for Defendants Déjà Vu
                                                   Services, Inc., Harry Mohney, Grapevine
  21                                               Entertainment, Inc. d/b/a Déjà Vu
                                                   Showgirls; Nite Life East, LLC d/b/a
  22                                               Little Darlings; SP Star Enterprise, Inc.
                                                   d/b/a Déjà Vu; Coldwater, LLC d/b/a
  23                                               Deja Vu Showgirls; 3610 Barnett Ave.,
                                                   LLC d/b/a Adult Superstore; Jolar
  24                                               Cinema of San Diego, Ltd. d/b/a Jolar
                                                   Cinema Showgirls; Showgirls of San
  25                                               Diego, Inc. d/b/a Deja Vu Showgirls;
                                                   Bijou – Century, LLC d/b/a New Century
  26                                               Theatre; BT California, LLC d/b/a The
                                                   Penthouse Club & Steakhouse;
  27                                               Chowderhouse, Inc., d/b/a Hungry I;
                                                   Deja Vu – San Francisco, LLC d/b/a
  28                                               Centerfolds; Deja Vu Showgirls of San
  30                                       10
  31                       NOTICE OF REMOVAL TO FEDERAL COURT
       220984643

  32
Case 3:19-cv-00196-DMS-KSC Document 1 Filed 01/28/19 PageID.11 Page 11 of 11


   1                                         Francisco, LLC d/b/a Little Darlings of
                                             San Francisco; Gold Club – S.F., LLC
   2                                         d/b/a Gold Club; S.A.W. Entertainment,
                                             Ltd., d/b/a Hustler San Francisco and the
   3                                         Condor Club; San Francisco Garden of
                                             Eden, LLC d/b/a Garden of Eden; San
   4                                         Francisco Roaring 20’s, LLC d/b/a
                                             Roaring 20’s; and Stockton Enterprises,
   5                                         LLC d/b/a Deja Vu Showgirls; and
                                             SFBSC Management, LLC
   6

   7

   8

   9
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

  30                                    11
  31                    NOTICE OF REMOVAL TO FEDERAL COURT
       220984643

  32
